Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's argument, filed on October 07, 2021 has been entered and carefully considered. Claims 1, 3, 4, 6, 9, 11, 12, 14, 17, 19 and 20 are amended. Claims 1-20 are pending. 



Response to Arguments
On pages 8-9 applicant argues "Hsu fail disclose region of the current block to which a transform process is to be applied based on the indication of the inter PDPC mode in the prediction information," as claimed in amended claim 1. While the applicant's argument points are understood, the examiner respectfully disagrees it is because Seregin teaches the inter PDPC mode being an inter prediction mode that employs a PDPC mode([para 0065]- The PDPC techniques mentioned here can be extended to any other technique related to intra/inter prediction technique, and/or the NSST technique mentioned here can be extended to any techniques related to a transform technique. The syntax element (index/flag/mode) signaling of the prediction technique may interact with the syntax element (index/flag/mode) signaling of the transform technique. The interaction may be, but is not limited to, that the context of 
 Therefore, the rejection has been maintained.

	
	
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 6, 9-12, 14, 17-20 r rejected under 35 U.S.C. 103 as being unpatentable over Seregin et al. US. Pub. No. 2017/0324643 A1) in view of Said et al. ( US. Pub. No. 2017/0094285 A1) and further in view of HSU (US. Pub. No. 2020/0382772 A1; provisional app# 62/469,562, filed on Mar. 10, 2017) and Seregin V et al. (CN 109076230 B).

Regarding claim 1, Seregin  teaches a method for video decoding in a decoder([abstract]-an example device for decoding video data), comprising: decoding prediction information for a current block in a current picture that is a part of a coded video sequence([para 0125; [ 0160]; [0185]- decoding prediction information for a current block a current picture of a coded video sequence), the prediction information indicating a specific inter prediction mode, an inter position dependent prediction combination (PDPC) mode, and a coded residual for the current block([0063], (0065], [0086), [0160]-[0161]- the prediction information includes an inter-prediction mode, a PDPC syntax element signaling a prediction technique (process), and a coded block flag syntax element indicating a non-zero residual for the current block), the inter PDPC mode being an inter prediction mode that employs a PDPC process ([para 0065]- The PDPC techniques mentioned here can be extended to any other technique related to intra/inter prediction technique, and/or the NSST technique mentioned here can be extended to any techniques related to a transform technique. The syntax element (index/flag/mode) signaling of the prediction technique may interact with the syntax element (index/flag/mode) signaling of the transform technique. The interaction may be, but is not limited to, that the context of prediction technique syntax is dependent on the context of transform technique syntax or vice versa); determining at least one of (i) a region of the current block to which a transform process is to be applied based on the indication of the inter PDPC process mode in the prediction information([para 0062;0063 and 0065]- The PDPC techniques mentioned here can be extended to any other technique related to intra/inter  and (ii) a transform type of the transform process for the current block based on the indication of the inter PDPC mode in  the prediction information([para 0105 and [0185]- a coefficient flag is signaled conditionally (determining) on which transform type is used based on a decoded transform syntax element for the block); performing the transform process on the coded residual to generate a decoded residual([para 0136]- applying (performing) the transform to the coded residual block to produce (generate) a video block comprising transform coefficient values (decoded residual)); and reconstructing the current block based on the decoded residual(para [0136]; [ 0138]; [0143 ]- reconstructing the current block by an inverse quantization unit based on the transform coefficient values).
However, Seregin does not explicitly disclose determining at least one of (i) a partition of the current block to which a transform process is to be applied based on the indication of the PDPC mode in the prediction information and (ii) a transform type of the transform process for the current block based on the indication of the PDPC mode in the prediction information.
In an analogous art, Said teaches at least one of (ii) a transform type of the transform process for the current block based on the indication of the PDPC mode in  performing Position-Dependent Prediction Combination may utilize a combination between the filtered (q) and unfiltered (p) predictions, such that a predicted block for a current block to be coded can be computed using pixel values from both the filtered). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Said to the modified system of Seregin to improved video intra prediction using position-dependent prediction combination in video coding [Said ;abstract].
However, combination of Seregin and Said don’t exclusively disclose  (i) a partition of the current block to which a transform process is to be applied based on the indication of the PDPC mode in the prediction information.
In an analogous art, HSU teaches  (i) a region of the current block to which a transform process is to be applied based on the indication of the inter PDPC mode in the prediction information([para 0035; 0051]- for PDPC and ARSS, the Intra prediction and the coding tool are applied to the current  block to generate Intra prediction residues at the encoder side, or applied to the Intra prediction residues to generate reconstructed current block at the decoder side).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of HSU to the modified system of Seregin and Said techniques to improve coding efficiency or reduce complexity for video coding systems using PDPC (Position Dependent Intra Prediction Combination) or ARSS (Adaptive Reference Sample Smoothing), or AMT (Adaptive Multiple Transforms) coding tool  with Intra prediction [HSU; para 0002].
 the coefficient flag signals the transform type, where the different transformations (SST types) are applied to different transform units, TUs, partition units, PUs, or sub-blocks (different parts of the current block)).
Regarding claim 3, Seregin teaches wherein application of the one of the plurality of SBT types is independent of  the inter prediction mode indicated in the prediction information for the current block(para [0045] and [0056]- the different transformations are allowed (independent) according to TUs, and the inter-prediction mode is performed on the TUs to form a predicted block).
Regarding claim 4, Seregin teaches wherein the part that the one of the plurality of SBT types is applied to is one of a rightmost part or  a bottommost part of a plurality of parts of the current block (para [0050]- the TU/PU where the transformation is applied is the bottom).
Regarding claim 6, Seregin teaches wherein the prediction information includes a signaled flag that is (i) context coded and (ii) indicates the inter PDPC mode for the current block(para [0065]- (the prediction information includes a flag signaling the PDPC technique for the current block, where the flag interacts with a syntax element including the context of the prediction technique syntax).
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for apparatus claim 9 have been met in method claim 1.

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 14.

Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 17 have been met in method claim 1.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 4.


Claims 5 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Said  and HSU as applied to claim 1 above and further in view of Zhao et al. (WO 2016/123091; given by the applicant in the IDS).

In an analogous art, Zhao teaches determining a subset of a DCT-2 transform, a DST-7 transform, and a DCT-8 transform from which the transform type is selected(para [para 0249] and [0274]- selecting a transform subset from DCT-11, DST-VII and OCT-VIII). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Zhao to the modified system of Seregin, Said and HSU for the benefit of improving intra-coding efficiency [Zhao; paragraph 0103].
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Said and HSU  as applied to claim 1 above and further in view of Rapaka et al. (US. Pub. No. 2016/0105682 A1).

Regarding claim 7, the combination of Seregin, Said and HSU don’t explicitly disclose wherein an intra block copy (IBC) mode is not permitted for the current block.
In an analogous art, Rapaka teaches wherein an intra block copy (IBC) mode is not permitted for the current block (para [0123]-a restrictive condition is applied (not permitted) to not predict IBC blocks). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide 
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.



Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Seregin in view of Said and HSU as applied to claim 1 above and further in view of Lu Xiaomu et al. (CN 108810552 A; given by the applicant in the IDS).
Regarding claim 8, the combination of Seregin, Said and HSU don’t explicitly disclose wherein a plurality of, weighting parameters of the PDPC mode is based on prediction information of a neighboring block adjacent to the current block.
In an analogous art, Xiaomu teaches wherein a plurality of, weighting parameters of the PDPC mode is based on prediction information of a neighboring block adjacent to the current block (para [0082-0083]- weighting coefficients (parameters) indicate neighboring reference blocks of the current block). Therefore, it would have been 
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Lim et al., US 2019/0273931 A1, discloses Method for performing block partitioning related to a prediction process.
2.	ABE et. al., US 2020/0007882 A1, methods for performing an inter prediction function to build a current block based on a reference frame or an intra prediction function to build a current block based on an encoded/decoded reference block in a current frame.
3.	Lu et al., US. 2020/0059650 A1, discloses a plant cultivation system.



	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MD N HAQUE/Primary Examiner, Art Unit 2487